Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2019/0227329 A1, hereinafter “Han”) in view of Evans et al. (US 2019/0387299 A1, hereinafter “Evans”).

As to claim 1, Han (Fig. 2) discloses a wearable image display device (100) comprising: 
a wearing member (170) worn on a head of a user (Fig. 3); 
a display device (Fig. 1 element 151) configured to display video (Para. 0073, 0085); 
a supporting member (160) configured to support the display device (Fig. 2; Para. 0084); 
a coupling member (190) that is coupled to the wearing member (170) and the supporting member (160) and that is configured to move the display device from a first position enabling the user to visually recognize the video to a second position different from the first position (Fig. 9; Para. 0099); 
a sound output (Fig. 1 element 152) device disposed at the supporting member (Para. 0048, 0071, in a case mobile phone is inserted in the frame 160, the speakers of the mobile phone would be inside the frame 160); and 
a control device (130) configured to control an output of sound output from the sound output device (Para. 0078). 
Han does not disclose the control device executes a first mode in which the sound output from the sound output device when the display device is located in the second position is made louder than the sound output from the sound output device when the display device is located in the first position.
However, Evans teaches the control device executes a first mode in which the sound output from the sound output device when the display device is located in the second position is made louder than the sound output from the sound output device when the display device is located in the first position (Fig. 6B, 7A; Para. 0098, The volume of the detachable speakers are adjusted based on the distance from the HMD unit. The volume of the HMD speaker is also adjusted according to the position of the detachable speakers. In this case, the volume of the HMD speaker is increased when the detachable speaker is far away and vice versa.). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Evans to adjust the volume of the speaker of the HMD based on the position of HMD unit in the device disclosed by Han. The motivation would have been to adjust the audio output from multiple audio output devices (Evans; Para. 0004).  

As to claim 2, Han (Fig. 1) discloses the wearable image display device according to claim 1, comprising: 
a sensor (140) configured to detect that the display device is moved from the first position to the second position (Para. 0117), 
wherein the control device detects, based on a detection result from the sensor, that the display device is located in the second position (Fig. 11; Para. 0116).

As to claim 3, Han (Fig. 11) discloses the wearable image display device according to claim 1, wherein the first position (at 0°) is closer to an expected head position determined by the wearing member than the second position (at 120°).

As to claim 4, Han (Fig. 2) discloses the wearable image display device according to claim 1, wherein 
the display device includes a first display part and a second display part (Para. 0073), and 
the coupling member (190) changes a position of the display device relative to the wearing member (Fig. 9), with a first direction from the first display part toward the second display part as a rotation axis (Fig. 9, the frame 160 with the display parts rotates as shown in the figure 2 of the application).

As to claim 5, Han (Fig. 1) discloses the wearable image display device (100) according to claim 4, wherein 
the coupling member (190) includes 
a first attachment part (the attachment part that couples 170 with 190) provided at an end portion in contact with the wearing member (170) with the first direction as a rotation axis (Para. 0101)  and 
a second attachment part (180) provided at an end portion in contact with the supporting member (160) with the first direction as a rotation axis (Fig. 11; Para. 0101).

As to claim 6, Han discloses the wearable image display device according to claim 1, wherein 
the second position (Fig. 7) is a position not enabling the user to visually recognize the video from the display device (Para. 0104), and 
the control device stops operation of the display device when the display device is located in the second position (Para. 0116).

As to claim 7, Han discloses the wearable image display device according to claim 1, wherein 
the control device executes any of 
the first mode and 
a second mode configured to stop the output of the sound output from the sound output device when the display device is in the second position (Fig. 11; Para. 0116, when the HMD video is paused, the sound associated with the video will be stopped too).

As to claim 9, Han (Fig. 2) discloses a wearable image display device (100) comprising: 
a wearing member (170) worn on a head of a user (Fig. 3); 
a display device (Fig. 1 element 151) configured to display video (Para. 0073, 0085); 
a supporting member (160) configured to support the display device (Fig. 2; Para. 0084); 
a coupling member (190) that is coupled to the wearing member (170) and the supporting member (160) and that is configured to move the display device from a first position enabling the user to visually recognize the video to a second position different from the first position (Fig. 9; Para. 0099); 
a sound output (Fig. 1 element 152) device disposed at the supporting member (Para. 0048, 112
0071, in a case mobile phone is inserted in the frame 160, the speakers of the mobile phone would be inside the frame 160); and 
a control device (130) configured to control an output of sound output from the sound output device (Para. 0078). 
Han does not disclose the sound output device includes a first sound output device and a second sound output device, and 
the control device causes the sound to be output from the first sound output device when the display device is located in the first position, and causes the sound to be output from the second sound output device when the display device is located in the second position.
However, Evans (Fig. 1A)  teaches the sound output device includes a first sound output device (118) and a second sound output device (132; Para. 0041, when the detachable speakers are coupled to the HMD), and
the control device executes a first mode in which the sound output from the first sound output device when the display device is located in the first position (Fig. 5 step 520; Para. 0080), and causes the sound to be output from the second sound output device when the display device is located in the second position (Fig. 5 step 530; Fig. 6A,  Para. 0081, when the detachable speakers are coupled to the HMD, the sound output would be provided from the detachable speakers in any position including second position). 
It would have been obvious to one of ordinary skill in the art to improve the base device of Han. Evans, as discussed above, discloses a known technique of using the detachable speakers in a HMD that would be applicable to the base device of Han. One of ordinary skill in the art would have recognized that such a combination would have yielded predictable results and resulted in an improved system. 

As to claim 10, Evans (Fig. 1A) teaches the wearable image display device (110) according to claim 9, wherein 
the first sound output device (118) is closer to an expected head position determined by the wearing member than the second sound output device (132) when the display device is located in the first position (Para. 0044, 0079-0080), and 
the second sound output device (132) is closer to the expected head position than the first sound output device (118) when the display device is located in the second position (Fig. 5 step 530; Fig. 1A element 132, the speakers 132 is closer to the ear). 

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Evans as applied to claim 1 above, and further in view of Mizunuma et al. (US 2019/0265654 A1, hereinafter “Mizunuma”).

As to claim 8, Han (Fig. 1) The wearable image display device according to claim 1, wherein 
the supporting member includes a sound input device (122) into which sound from the user is input (Para. 0058). 
Han does not disclose the control device makes a sound collection sensitivity of the sound input device when the display device is located in the second position higher than a sound collection sensitivity of the sound input device when the display device is located in the first position.
However, Mizunuma teaches the control device makes a sound collection sensitivity of the sound input device when the display device is located in the second position higher than a sound collection sensitivity of the sound input device when the display device is located in the first position (Fig. 5; Para. 0106, 0112).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Mizunuma to control eh sensitivity of the microphone in the device disclosed by Han in view of Evans. The motivation would have been to provide better user experience. 
Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Pallamsetty et al. (US 10,506,361 B1) discloses adjusting the volume of the speakers based on the distance from the HMD (Fig. 1-3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/               Examiner, Art Unit 2625                                                                                                                                                                                         
/WILLIAM BODDIE/               Supervisory Patent Examiner, Art Unit 2625